Name: Council Decision (EU, Euratom) 2017/476 of 3 March 2017 appointing a member, proposed by the Grand Duchy of Luxembourg, of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2017-03-18

 18.3.2017 EN Official Journal of the European Union L 73/14 COUNCIL DECISION (EU, Euratom) 2017/476 of 3 March 2017 appointing a member, proposed by the Grand Duchy of Luxembourg, of the European Economic and Social Committee THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 302 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposal of the Government of Luxembourg, Having regard to the opinion of the European Commission, Whereas: (1) On 18 September 2015 and 1 October 2015, the Council adopted Decisions (EU, Euratom) 2015/1600 (1) and 2015/1790 (2) appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020. (2) A member's seat on the European Economic and Social Committee has become vacant following the end of the term of office of Mr Henri WAGENER, HAS ADOPTED THIS DECISION: Article 1 Mr Christophe HANSEN, Adviser in European Affairs, Chamber of Commerce of the Grand Duchy of Luxembourg, is hereby appointed as a member of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2020. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 3 March 2017. For the Council The President M. FARRUGIA (1) Council Decision (EU, Euratom) 2015/1600 of 18 September 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020 (OJ L 248, 24.9.2015, p. 53). (2) Council Decision (EU, Euratom) 2015/1790 of 1 October 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020 (OJ L 260, 7.10.2015, p. 23).